Citation Nr: 1631775	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected simple bone cyst, left distal tibia, status post bone grafts, currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable rating for service-connected scar, donor graft site, left iliac crest.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from September 1990 to May 1994. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from a September 2011 rating action by the Regional Office (RO) in Houston, Texas, which denied the Veteran's claims for an increased rating for service-connected simple bone cyst, left distal tibia, status post bone grafts, evaluated as 10 percent disabling, and for a compensable rating for service-connected scar, donor graft site, left iliac crest.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Veteran's service-connected simple bone cyst, left distal tibia, status post bone grafts, is not shown to have been productive of ankylosis, a marked limitation of left ankle motion, a malunion of the Os calcis or astragalus.

2.  The Veteran's service-connected scar, donor graft site, left iliac crest, is not shown to have been productive of a deep scar, a scar causing limited motion and covering an area exceeding 6 square inches (39 sq. cm.), a superficial scar (without a limitation of motion) with an area or areas of at least 144 square inches (929 sq. cm.), a superficial and unstable scar, a superficial and painful scar on examination, or a limitation of function.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected simple bone cyst, left distal tibia, status post bone grafts, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 4.118, Diagnostic Codes 5015, 5099, 5270, 5271 (2015).

2.  The criteria for a compensable rating for service-connected scar, donor graft site, left iliac crest, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1 - 4.16, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to increased/compensable ratings for his service-connected simple bone cyst, left distal tibia, status post bone grafts, and scar, donor graft site, left iliac crest.  In his notice of disagreement, received in October 2010, he argued that he has lower left leg pain, that he cannot put his weight on his left leg, and that he cannot run, jump, or walk long distances without having pain and soreness for days.  He stated that the area around his scar is very sensitive and anything that touches this area is very painful.  He stated that following his workday, he has leg pain and soreness.  In his appeal (VA Form 9), received in May 2014, he argued that the service-connected disabilities in issue "are closely related to my left ankle's ability to perform to its full potential."  He stated that his symptoms include constant pain at his left distal tibia from movement, standing, and weight-bearing.  He further argued that he has a limited range of motion in his left ankle due to pain, fatigue, weakness and lack of endurance and coordination.  With regard to his scar, he asserted that his scar affects his ability to "perform full range mobility," and that he has constant numbness at his left iliac crest area "which turns to pain during certain movements."  

With regard to the history of the disabilities at issue, in December 1992, during service, the Veteran was treated for a lytic lesion of the left tibia.  He was noted to have a history of curettage and bone graft in 1978, with recurring pain at the lower aspect of the left tibia over the last few months.  An X-ray showed a recurrence of the lytic lesion of the tibia.  A biopsy showed a simple unicameral bone cyst.  That same month, he underwent curettage and bone grafting form the left posterior iliac crest.  He was discharged after 12 days and placed on limited duty for six months to continue on partial weight-bearing status on crutches, to include 30 days of in-house convalescent leave.  A Medical Board Report, dated in October 1993, notes that the Veteran underwent his December 1992 procedure without difficulty, and that he currently presented weight-bearing without assistance, but that he continued to have pain at the distal tibia with activity, and that he was unable to do aggressive activities, such as jogging, prolonged standing, or stair-climbing.  X-rays revealed a well-healed surgical site of the distal tibia.  

The diagnosis was left simple bone cyst of the distal tibia, status post curettage with iliac crest bone graft, with persistent complaints of chronic lower extremity pain.  In February 1994, a Physical Evaluation Board determined that the Veteran was unfit for duty.  He was assigned a disability rating of 10 percent.  Following service, a December 1995 VA examination report noted the following: there was 1/2-inch of left calf atrophy.  There was no evidence of recurrent of the unicameral bone cyst.  The bone appeared to be quite strong and to have healed quite well.  There was a four-inch scar over the anterolateral aspect of the distal one-third of the left tibia, and a three-inch scar along the posterior iliac crest.  Both scars were healed, nontender, and mobile.  The diagnosis was unicameral bone cyst, left tibia, post-excision.   A VA progress note, dated in May 2009, noted that the Veteran's lower extremities had full AROM (active ranges of motion), with 5/5 strength in the left lower extremity.  His gait was balanced and he was without any difficulties ambulating.  In August 2009, he complained of left lower extremity pain.  He stated that he was a mail man.  He was noted to ambulate without problems.  38 C.F.R. § 4.1 (2015).

In December 1994, the RO granted service connection for simple bone cyst, left distal tibia, status post bone grafts, evaluated as 10 percent disabling, and "donor graft site, left iliac crest," evaluated as 10 percent disabling.  In May 1996, the decreased the Veteran's rating for his donor graft site, left iliac crest to noncompensable (0 percent disabling).  In each case, there was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  

In September 2010, the Veteran filed claims for compensable/increased ratings.  In September 2011, the RO denied the claims.  The Veteran has appealed.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Simple Bone Cyst, Left Distal Tibia, Status Post Bone Grafts

The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5015-5099.  See 38 C.F.R. § 4.27 (2015) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  Here, DC 5099 represents musculoskeletal disorder, and DC 5015 represents bones, new growths of, benign.  

Under DC 5015, bones, new growths of, benign, are to be rated on limitation of motion of affected part as degenerative arthritis.

Diseases rated under Diagnostic Codes (DCs) 5013 through 5024 are rated on the basis of limitation of motion of the body part affected as degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5013-5024 (2015).

Under 38 C.F.R. § 4.71a, DC 5270, a 20 percent rating is warranted for ankylosis of the ankle, when shown to specified degrees and position.

Under 38 C.F.R. § 4.71a, DC 5271, a 10 percent rating is assigned for moderate limitation of motion.  A 20 percent rating is assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Under 38 C.F.R. § 4.71a, DC 5272, ankylosis of a subastragalar or tarsal joint, or of the ankle itself, warrants evaluations ranging from 10 to 40 percent, depending on the position of the joint and whether there are any deformities of abduction, adduction, inversion, or eversion. 

Under 38 C.F.R. § 4.71a, DC 5273, a 10 or a 20 percent rating is warranted for Os calcis or astragalus, malunion of, with moderate (10 percent) or marked (20 percent) deformity.

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2015).

VA progress notes include a report, dated in July 2010, which notes that the Veteran's ankle had a full ROM (range of motion) (specific degrees of motion were not provided).  A report, dated in March 2011, notes that the ranges of motion in the Veteran's extremities were WNL (within normal limits) (specific degrees of motion were not provided).  

An addendum to an October 2010 VA examination report, dated in September 2011, shows that the Veteran's left ankle had plantar flexion to 55 degrees, and dorsiflexion to 15 degrees. 

In summary, there are findings in the VA progress notes indicating that the Veteran had a full range of motion in his left ankle.  The only findings containing specific degrees of motion are found in the September 2011 addendum, which shows that the Veteran's left ankle had plantar flexion to 55 degrees, and dorsiflexion to 15 degrees.  In the Board's judgment, this evidence is not representative of a marked limitation of motion as required for a rating in excess of 10 percent under DC 5271.  See also 38 C.F.R. § 4.71, Plate II.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board further finds that the evidence is insufficient to show that the Veteran's left ankle disability is productive of ankylosis, or a malunion of the Os calcis or astragalus manifested by a moderate deformity.  There is no evidence to show that the Veteran's left ankle is productive of ankylosis, or a malunion of the Os calcis or astragalus, during the time period in issue.  Therefore, the criteria for a rating in excess of 10 percent under DCs 5270, 5272, and 5273 are not shown to have been met, and the claim must be denied.

With regard to DC 5271, the Board has also considered the possibility of a rating in excess of 10 percent based on functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

The October 2010 VA examination report shows the following: the Veteran reported that his only significant symptom was that if he stands in one place for too long, he gets an aching feeling at the site of the surgery.  He stated that walking around actually relieves the issue.  He does not take any medication for this issue.  He gets no flare-ups.  He has no inflammatory joint disease.  He gets no incapacitating events.  His symptoms primarily interfered with his recreation and exercise.  His symptoms do not affect his employment.  He ambulates without appearance of discomfort.  An X-ray of the pelvis contains an impression of post-surgical changes and post-traumatic deformities (a marked deformity of the right iliac crest, and a defect in the left ilium that was probably the bone donor site).  A May 2010 X-ray of the tibia and fibula contains an impression noting an unchanged, surgically-treated bone cyst in the distal tibia, measuring 10.5 x 2.4 centimeters (cm.).  There was no change in the sclerotic lesion in the calcaneus.  No fractures were identified.  There was enthesopathy at the insertion of the Achilles tendon.  Both active and passive repetitive motion produced no indication of pain, weakness, or fatigue.  

VA progress notes show that in July 2010, the Veteran reported that he worked as a mail carrier.  He complained of distal tibia pain that was aggravated by standing, and relieved by walking, and wearing high-top shoes.  An MRI (magnetic resonance imaging) study contains an impression that there was no evidence of an intra-medullary lesion within the distal tibia.  X-rays were noted to show no evidence of recurrence of a distal tibial cyst.  He was noted to have a normal gait in May 2009, July 2010, and August 2011.  A March 2011 report also notes that he ambulated without problems.  In March 2013, he reported that he worked as a mail man.  

In summary the medical evidence does not contain sufficient evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support a rating in excess of 10 percent on the basis of functional loss due to pain.  

This does not mean the Veteran does not have a problem, it simply means that the problem, at this time, does not meet the next higher evaluation. 

The Board therefore finds that, given the lack of evidence of functional loss due to pathology, the evidence does not support a conclusion that the loss of motion in the left ankle more nearly approximates the criteria for a 20 percent rating under DC 5271, even with consideration of 38 C.F.R. §§ 4.40 and 4.45. 

Scar, Donor Graft Site, Left Iliac Crest

Under 38 C.F.R. § 4.118, DC 7801 (2015), scars other than head, face, or neck, that are deep or that cause limited motion warrant the assignment of a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm).  

Under 38 C.F.R. § 4.118, DC 7802 (2015), burn scars or scars due to other causes not of the head, face or neck, that are superficial and nonlinear warrant a 10 percent evaluation when they cover an area or areas of 144 square inches (929 sq. cm.) or greater.   

Under 38 C.F.R. § 4.118, DC 7804 (2015), a 10 percent rating for one or two scars that are unstable or painful.

Under 38 C.F.R. § 4.118, DC 7805 (2015), scars may be rated on limitation of function of the affected part.

The relevant notes pertaining to these regulations (re-numbered) are shown below: 

(1) A deep scar is one associated with underlying soft tissue damage. 

(2) A superficial scar is one not associated with underlying soft tissue damage. 

(3) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

The Board finds that the claim must be denied.  The only relevant medical evidence is the October 2010 VA examination report, which notes that the Veteran complained that he had "some minor numbness at the surgical site which is his only symptom."  He takes no medication for his symptoms.  He gets no flare-ups.  He gets no incapacitating events.  His symptoms do not interfere with his daily activities or employment.  On examination, there was a 9 cm. incision at the iliac crest that was non-tender, non-raised, and not adhered to subcutaneous structures. 
This evidence is insufficient to show that the Veteran's left iliac scar covers an area or areas of at least 6 square inches (39 sq. cm.), that it is deep, or that it is productive of pain or instability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for an initial compensable evaluation under DCs 7801, 7802, and 7804 have not been met.  With regard to a limitation of function under DC 7805, there is no evidence to show that the Veteran's scar is productive of a limitation of function.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Conclusion

In reaching these decisions, the Board has considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issues, and that it outweighs the lay statements.  Accordingly, the Veteran's claims must be denied. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disabilities is congruent with the disability picture represented by the disability ratings assigned herein.  The criteria for the ratings currently assigned more than reasonably describes the Veteran's disability levels and symptomatology.  The Veteran is shown to have distal tibia pain that is aggravated by standing, and that is relieved by walking, and wearing high-top shoes.  He also has some minor numbness at the left iliac crest.  The rating schedule contemplates these symptoms.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In this case, the October 2010 VA examination report states that he gets no incapacitating events, that his symptoms primarily interfered with his recreation and exercise, and that his symptoms do not affect his employment.   The Veteran does not contend, and the evidence of record does not suggest, that either of the disabilities in issue have caused him to miss work, or have resulted in any hospitalization.  The Veteran has reported that he works as a mail carrier throughout the appeal period.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In deciding the Veteran's claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted.  

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest rating possible, he has not submitted evidence of his unemployability, or claimed to be unemployable due to either of the service-connected disabilities in issue.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching these decisions, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded an examination.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

A rating in excess of 10 percent for service-connected simple bone cyst, left distal tibia, status post bone grafts, is denied.  

A compensable rating for service-connected scar, donor graft site, left iliac crest, is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


